       Case: 3:19-cv-00235-DMB-JMV Doc #: 36 Filed: 11/17/20 1 of 2 PageID #: 5760




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

CALLIE EMMONS                                                                            PLAINTIFF

VS.                                                     CIVIL ACTION NO.: 3:19-cv-00235-DMB-JMV

C R BARD INCORPORATED et al.                                                          DEFENDANTS

                                                       ORDER

           This matter is before the court upon the joint motion of the parties to stay this case and

continue all discovery deadlines, pending finalization of the parties’ settlement agreement. The

court, having considered the motion and the posture of this case, finds that the motion is well taken

and therefore should be GRANTED, in part.

           Specifically, the parties request “that the Court enter a stay of this case for 120 days

pending Plaintiff’s [filing of a stipulation of] dismissal [and a corresponding continuation of all

deadlines]. If Plaintiff has not filed dismissal papers within 120 days from the stay being granted,

the parties request the opportunity to file a joint status report regarding the status of the settlement.”

Doc. #35.

           This case was transferred to this court following remand by the MDL in October of 2019.

The trial in this case was recently rescheduled and is presently set to take place on June 20, 2022.

Accordingly, for good cause shown, the undersigned will stay this case for a period of 120 days,

and, correspondingly, continue the case management deadlines in this case by a period of 150 days,

as some deadlines have recently passed and others are swiftly approaching.1

           Therefore, the case management deadlines in the action are hereby extended as follows:




1
    The case management deadlines will be reset by further order of the court.
    Case: 3:19-cv-00235-DMB-JMV Doc #: 36 Filed: 11/17/20 2 of 2 PageID #: 5761




       Finally, upon the expiration of 120 days hereafter, the stay of this case will lift

automatically. In the event that the parties are not able to finalize the settlement within 120 days,

the parties must notify the court within three (3) business days thereafter requesting a conference

to discuss the status of this matter and to revisit any scheduling concerns, as needed.

        SO ORDERED, this the 17th day of November, 2020.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
